Citation Nr: 0811925	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
June 1946.  He died on April [redacted], 1958.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In a rating decision of May 1958, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
In a subsequent rating decision of February 1959, the RO 
continued its denial of service connection for the cause of 
the veteran's death, finding that new and material evidence 
had not been submitted sufficient to reopen the appellant's 
previously-denied claim.  The appellant voiced no 
disagreement with either of those decisions, both of which 
have now become final.  

Since the time of the February 1959 rating decision, the 
appellant has submitted additional evidence in an attempt to 
reopen her claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.  

Good or sufficient cause having been shown, the appellant's 
motion to advance her appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  

During the February 2008 hearing before the undersigned the 
appellant and the son of the veteran submitted additional 
statements in support of her claim.  A waiver of initial RO 
review was received as well.


FINDINGS OF FACT

1.  In rating decisions of May 1958 and February 1959, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  

2.  Evidence submitted since the time of the aforementioned 
rating decisions in May 1958 and February 1959 denying 
entitlement to service connection for the cause of the 
veteran's death does not relate to an unestablished fact, and 
is of insufficient significance to raise a reasonable 
possibility of substantiating the appellant's current claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in May 1958 and February 1959 
denying the appellant's claim for service connection for the 
cause of the veteran's death are final.  38 U.S.C.A. §§ 1110, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2. Evidence received since the time of the RO's decisions in 
May 1958 and February 1959 denying the appellant's claims for 
service connection for the cause of the veteran's death is 
new, but not material, and insufficient to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; available service medical and administrative 
records; and various statements by a number of the veteran's 
former acquaintances.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
appellant's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's chronic 
glomerulonephritis leading to terminal bronchopneumonia had 
its origin during his period of active military service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Moreover, where 
a veteran served for ninety (90) days or more during a period 
of war, and nephritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).  

The Board notes that, once entitlement to service connection 
for the cause of the veteran's death has been denied by a 
decision of the RO, that determination, absent disagreement 
by the appellant within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection for the cause of the 
veteran's death has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  Evidence is considered to be "new" if it 
was not previously submitted to agency decisionmakers.  
Evidence is "material" if, by itself, or when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2007).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous RO decisions 
in May 1958 and February 1959, there was of record the 
veteran's Death Certificate, as well as certain service 
medical and administrative records, and various statements by 
a number of the veteran's former acquaintances.  That 
evidence showed that the veteran died on April [redacted], 1958.  The 
immediate cause of the veteran's death was terminal 
bronchopneumonia, due to, or as a consequence of, chronic 
glomerulonephritis.  Significantly, available service medical 
records, including a service separation examination of 
June 1946, were entirely negative for any evidence whatsoever 
of kidney disease.  In point of fact, the earliest clinical 
indication of the veteran's eventually fatal 
glomerulonephritis was revealed by his Death Certificate 
submitted in conjunction with the appellant's initial claim 
for benefits, reflecting the veteran's death in April 1958, 
almost 12 years following his discharge from service.  
Significantly, at no time during the veteran's life was 
service connection in effect for any disease or disability.  
Based on the aforementioned, the RO concluded that available 
evidence had failed to show any relationship between the 
veteran's military service and his death from chronic 
glomerulonephritis leading to terminal bronchopneumonia.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.  

Evidence submitted since the time of the February 1959 rating 
decision, consisting, for the most part, of evidence 
previously of record at the time of the aforementioned rating 
decisions in May 1958 and February 1959, as well as a copy of 
a prior Board of Veterans' Appeals decision, and an 
Individual Certificate of Health dated in May 1946, while in 
some respects "new" in the sense that it was not previously 
of record, is not "material."  More to the point, such 
evidence only reiterates that the veteran died from 
complications of his chronic glomerulonephritis, with no 
documented evidence of any relationship between that 
pathology and the veteran's period of active service.  Under 
the circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's May 1958 and 
February 1959 decisions does not constitute new and material 
evidence sufficient to reopen the appellant's previously-
denied claims.  This is to say that, by itself, or when 
considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the appellant's claim.  

In this case, the Board acknowledges the statements submitted 
by the appellant and the veteran's son, as well as the 
testimony set forth in February 2008.  The Board also 
sympathizes with the appellant's plight.  Nonetheless, 
neither the appellant's nor the son of the veteran's 
statements and testimony constitute new and material 
evidence.  Statements which are essentially a repetition of 
contentions made previously are not new evidence and, more 
importantly, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the appellant's appeal as to the issue of 
service connection for the cause of the veteran's death must 
be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about information and evidence the 
appellant is expected to provide; and (4) request that the 
appellant provide any evidence in her possession pertaining 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in July 2005.  In that 
correspondence, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, as well as what information and 
evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession pertaining to her claim.  The appellant was 
further provided a statement of the conditions, if any, for 
which the veteran was service connected at the time of his 
death, as well as an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on any 
previously service-connected condition, and an explanation of 
the evidence and information required to substantiate a cause 
of death claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that, on her behalf, VA 
would make reasonable efforts to obtain records which were 
not held by a federal agency, such as records from private 
doctors and hospitals.  The RO informed the appellant that 
she could obtain private records herself, and submit them to 
VA.  She was further told to submit any evidence in her 
possession pertaining to her claim.  It is also noted that, 
since the claim remains final, and the appeal is being 
denied, any questions regarding the rating and effective date 
aspects of the claim are rendered moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained available service medical 
records, as well as other evidence pertinent to the 
appellant's current claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


